DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 9, 2021 has been entered. 
Notice of Amendment
	In response to the amendment filed March 9, 2021, amended claims 1, 3 and 7 and 11-12; canceled claim 2; and new claims 13-14 are acknowledged. The following new grounds of rejection are set forth:
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1, 3-8 and 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2016/0192823 to Yasunaga et al. in view of U.S. Patent Application Publication No. 2019/0254503 to Hatano et al. 
In regard to claims 1 and 7-8, Yasunaga et al. disclose an endoscope comprising: an operation portion 3 provided on a proximal end side of an insertion portion 2, the insertion portion including a bending portion 12; an operation lever is provided in the operation portion, the operation lever includes an operation shaft 12a, and the operation lever being configured to adjust a bending angle of the bending portion in conjunction with a tilting operation of the operation lever; and an exterior cover 7 water-tightly fixed to the operation portion so as to cover an outer periphery of the operation shaft, the exterior cover being including first, second and third deformation portions, the third deformation portion being formed at a predetermined angle with respect to each of the first and second deformation portions  the first and second deformation portions being provided at first and second locations, respectively, and the third deformation portion being provided between the first and second locations, the first and second deformation portions being substantially planar and extending radially outward from a longitudinal axis direction of the operation lever, the third deformation portion connecting a radially outer end of the first deformation portion to a radially inner end of the second deformation portion (see Figs. 2-3 and paragraphs 0038-0046).  Yasunaga et al. are silent with respect to wherein the third deformation portion being 
In regard to claim 3, Yasunaga et al. disclose an endoscope, wherein the third deformation portion is formed of a peripheral surface substantially parallel to the longitudinal axis of operation shaft (see Figs. 2-3 and paragraphs 0038-0046).  
In regard to claim 4, Yasunaga et al., as modified by Hatano et al., disclose an endoscope, wherein at least the third deformation portion is formed of an elastic member (See Fig. 2 and paragraphs 0030-0039 of Hatano et al.).   
In regard to claim 5, Yasunaga et al. disclose an endoscope, wherein the first and second deformation portions comprise a rigid member (see Figs. 2-3, 8 and paragraphs 0038-0046).  
In regard to claim 6, Yasunaga et al., as modified by Hatano et al., disclose an endoscope, wherein a thickness of the first and second deformation portions is formed to be larger than a thickness of the third second deformation portion (See Fig. 2 and paragraphs 0030-0039 of Hatano et al.).   
In regard to claims 13-14, Yasunaga et al. disclose an endoscope, wherein the exterior cover having first and second fixed ends and the deformable portion being formed between the first and second fixed ends, the deformable portion including the first, second and third deformation portions (see Figs. 2-3, 8 and paragraphs 0038-0046).  
Claims 9-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2016/0192823 to Yasunaga et al. in view of U.S. Patent Application Publication No. 2019/0254503 to Hatano et al. in further view of JP2016/052422 to Akui.
In regard to claims 9-12, Yasunaga et al., as modified by Hatano et al. disclose an endoscope having first and second deformable portions which are more rigid than an intermediate portion of the cover (See rejections above) but are silent with respect to the material used to construct the first and second deformation portions, specifically wherein the rigid member comprises a metal plate body molded on the inner surface thereof or embedded therein. Akui teaches of an analogous exterior cover for an operation lever wherein the cover may comprise a hard metal flat plate bonded to the surface of the cover or embedded therein (See Fig. 5 and last paragraph of page 3). It would have been obvious to one skilled in the art at the time the invention was made to provide a metal plate within the first and second deformable portions of Yasunaga et al. and Hatano et al. to increase rigidity and ensure the desired sections do not deform during tilting of the bending lever as taught by Akui.


Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 3-14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J KASZTEJNA whose telephone number is (571)272-6086.  The examiner can normally be reached on M-F, 7AM--3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on (571) 272-4761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/MATTHEW J KASZTEJNA/Primary Examiner, Art Unit 3799                                                                                                                                                                                                        
4/19/2021